DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 8/19/2022. The amendments filed on 8/19/2022 have been entered. Accordingly, claims 24-26, 29, 31-37, 38-39, 44-49 remain pending and claims 1-23, 27-28, 30, 37, 40-43 are cancelled and claims 44-49 are newly added.
The objection to the claims because minor informalities have been withdrawn in light of the applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26, 29, 31-37, 38-39 and 44-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation of “normalize the second ultrasonic imaging signal with the fourth ultrasonic imaging signal, or normalize the fourth ultrasonic imaging signal with the second ultrasonic imaging signal” which is not clear how a measurement is normalized by another measurement. In other words, it is not clear what does a measurement do or perform to normalize another measurement. In addition, based on the claims these measurements appear to be performed in order and it is also not clear how a measurement is normalized by a presumably not obtained measurements (e.g. second measurement).
Presumably, the most pertinent part of the specification states vaguely describes the correlation procedure of the signals (see [0032]-[0035]). Therefore, it is believed that signals are correlated to each other in order to be normalized.
For the purpose of examination, it is assumed that measurements are taken as a reference to correlate each signal in order to normalize another signal.

Claim 38 is also rejected at least for the same reasons noted above
The other depending claims are also rejected due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 24, 29, 35 and 36  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinojosa (US20160296200, filed on 2015-01-15), (hereinafter “Hinojosa”) in view of Ebbini et al. (US20160143617A1) (hereinafter (Ebbini)
Regarding the claim 24, Hinojosa teaches a blood pressure measurement device (“The Master Diagnostician [The MD] an electronic stethoscope having additional features not found in a typical electronic stethoscope. The additional features include sensors and modalities for sound capture, pulse oximetry, heart sound and rhythm interpretation, ultrasound capability, and an integrated multi-megapixel camera to record still images and/or video data” abst.; “A stethoscope, either conventional or electronic, may also be employed in determining a patient's blood pressure when used in conjunction with a blood pressure cuff” [0018]) comprising: 
a first ultrasonic transducer for transmitting a first ultrasonic imaging signal to a blood vessel and receiving a second ultrasonic imaging signal from the blood vessel (“The MD may be connected to an ultrasound probe sensor element 304 to permit a medical practitioner to collect ultrasound images from various portions of the patient's body. The ultrasound probe sensor 304 is a well-known handheld device that may connect to The MD 308 through a USB port 312” [0038]; also see [0060]); and 
an optic sensor directed toward the blood vessel (“a pulse oximetry measurement. Upon selection, the pulse oximetry module 734 will communicate with the sensor to capture the slight difference in light level as the medical practitioner places the portion of The MD device containing the pulse oximetry sensor against a fingertip, earlobe or other body part. The pulse oximetry module 734 captures the measurement from the pulse oximetry sensor under the direction of the pulse oximetry chip driver 736, transmitting the captured sensor data using a digital Input/Output (I/O) driver 738 to transmit the captured measurement data to the pulse oximetry application module 740” [0059]; also see abst.).
Hinojosa further teaches to perform ultrasound measurements, the user may press the button on The MD associated with the ultrasound modality. The user may then apply the probe section of the measurement portion on the area of the patient to be examined. In non-limiting examples, the probe section could be applied to the heart area of the chest, or to the patient's abdomen, or other portions of a patient's anatomy. If the user sees a measurement on the integral LCD screen display that the user wishes to save for later review, the user may press the “record” button on The MD and capture an ultrasound video or still image [0022]. MD device central processor 602 is physically connected to peripheral interface modules that provide data [0047]. Upon capturing ultrasound data, the ultrasound probe transmits the data through the USB port through the USB peripheral module 616 and to the MDSA 600 [0049].
As seen above, Hinojosa teaches all the well-known ultrasound techniques of transmit, receive and construct images.
Although the well-known ultrasound probes with imaging techniques (especially the ones used to evaluate, for example, chest, abdomen trauma, fluid collections around the heart, such as pericardial effusions, and intra-abdominal bleeding, heart's ejection fraction (EF), gallbladder stones and pregnancy) comprised of ultrasound transducer arrays (i.e. series of crystals like piezoelectric elements etc. for transmitting and receiving signals), Hinojosa does not appear to see a need to specify these well-known parts of the probe with the signal processing (hence, first and second ultrasound transmitters and receivers and normalization process) since those above noted diagnostic evaluation procedures readily and commonly require array of transducers sending and receiving US imaging signals, digitize, process and normalize the signals to reconstruct US images.
Yet, all these well-known techniques are disclosed by Ebbini.
However, in the same field of endeavor, Ebbini teaches ultrasound adaptive imaging methods and systems provide for modification of waveform generation to drive a plurality of transducer elements [hence, series of array of piezoelectric transducer; i.e. first ultrasonic transmitter and second ultrasonic transmitter] (abst). FIG. 1 shows an exemplary ultrasound imaging system 10 including processing apparatus (block 12) (e.g., controller) and one or more ultrasound transducers, such as a transducer array that provides for transmission of pulses and reception of echoes [hence 1st, 2nd, 3rd and 4th signals] (block 22). The processing apparatus (block 12) may be operably coupled to the one or more transducers (block 22) to facilitate imaging of an object of interest (e.g., capture of pulse-echo data from a region of interest) using the one or more transducers (block 22) [0044]. 
Processing programs or routines (block 16) include programs or routines for performing computational mathematics, matrix mathematics, compression algorithms (e.g., data compression algorithms), calibration algorithms, image construction algorithms, inversion algorithms, signal processing algorithms, standardization algorithms, comparison algorithms, vector mathematics with reference to FIGS. 3-19 [0045].
Data (block 18) includes sampled pulse-echo information (e.g., sampled or collected using the transducers (block 22)), data representative of measurements (e.g., measurements of structure in the region of interest, vascular properties or characteristics, etc.), results from one or more processing programs or routines employed according to the disclosure herein (e.g., reconstructed images of an object of interest, such as a blood vessel or regions around same), or any other data that may be necessary for carrying out the one or more processes or methods described herein [0046]. 
Generally, the methods and systems as described herein may utilize algorithms implementing computational mathematics (e.g., matrix inversions, substitutions, Fourier transform techniques, etc.) to generate ultrasound images and/or reconstruct images described herein (e.g., from pulse-echo data) [0054]. For further normalization methods also see [0008], [0168].
 It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with first and second transducers and normalization of signals as taught by Ebbini because it improves ultrasound image formation and provide reconstructed images representative of one or more properties of the structure in the target regions (e.g., scattering function, speed of sound, attenuation, reflection coefficients, etc.) see [0007] of Ebbini. 

Regarding the claim 29, Hinojosa teaches the optic sensor comprises a light source for transmitting a first optical signal to the blood vessel, and a light detector for receiving a second optical signal from the blood vessel (“the pulse oximetry module 734 will communicate with the sensor to capture the slight difference in light level as the medical practitioner places the portion of The MD device containing the pulse oximetry sensor against a fingertip, earlobe or other body part” [0059]).

Regarding the claim 35, Hinojosa teaches the light detector comprises a camera (“The MD device also incorporates a digital camera 408” [0042]).

Regarding the claim 36, Hinojosa teaches optical sensor measures a blood oxygenation saturation level (“the MD 200 also provides two pulse oximetry indicators 208 utilized in a pulse oximetry measurement.” [0037]).

Claim 25-26, 31-34, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Hinojosa in view of Pahlevan et al (US 20150297105, hereinafter “Pahlevan”).
Regarding the claim 25, Hinojosa teaches Although the well-known ultrasound probes with imaging techniques (especially the ones used to evaluate heart's ejection fraction (EF)) comprised of ultrasound transducer arrays (i.e. series of crystals like piezoelectric elements etc. for transmitting and receiving signals), Hinojosa does not appear to see a need to specify these well-known methods of obtaining velocity (e.g. blood vessel velocity during the evaluation of heart's ejection fraction). Also, Hinojosa further teaches pulse oximetry which is known to analyze blood flow [0020]-[0031]. 
Further, Ebbini teaches identifying one or more vascular characteristics, e.g., flow characteristics associated with the flow through the blood vessel 50, structural characteristics associated with the blood vessel 50, and/or hemodynamic characteristics. For example, flow characteristics may include flow velocity, volume flow [0068]. 
As noted above combination teaches all the claimed limitations except for specifics of the first and the second velocity measurement of the blood bolus in the blood vessel is obtained by the optic sensor.
However, in the same field of endeavor, Pahlevan teaches the embodiments described herein can obtain electrocardiogram (i.e., EKG or ECG), phonocardiogram, and arterial pulse waveforms. These embodiments include an optical sensor for the measurement of the arterial pulse waveform and/or heart sound. Optical detection may be accomplished by a LED or photodiode combination [0009]. the waveform may be obtained through a peripheral instrument such as a wired pulse oximeter. Indeed, the waveform may be acquired through any of microwave, strain-gauge, piezoresistive, capacitive, optical, or acoustic sensors. A combination or multiplexing of sensors may be used. For example, an array of LEDs and detectors camera or photodetectors may be used to analyze the motion of the skins surface. In one embodiment the detector is a phototransistor. In another embodiment, the detector is a photodiode [0012]. Probe-style peripheral sensor (e.g., in a stethoscope-type shape) with a detector and an array of LEDs may be used [0013]. Arterial waveform measurement. In this regard, the amplified motion of the skin correlates to the pressure driven expansion of an artery. The amplified motion can therefore subsequently be recorded through any number of non-invasive transducers such as piezoelectric, capacitive, piezoresistive, optical, acoustic, ultrasound. Similar techniques may be applied to measure physiological wave information that exists at different frequencies such as arterial waves versus phonocardiograms. The signal can be recorded using an optical reflective light sensor [0071]. Pulse pressure waveform enables simplified methods of determining Pulse Wave Velocity (PWV) [0086]. Also see [0098], [0099].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with first velocity measurement of a blood bolus in the blood vessel is obtained by the at least one ultrasonic transducer, and a second velocity measurement of the blood bolus in the blood vessel is obtained by the optic sensor as taught by Pahlevan because there is an urgent need to develop new methods and devices for diagnosing and monitoring CVDs. Diagnosis enables early intervention and remediation. Monitoring is a useful tool in behavior modification and in the prediction and subsequent avoidance of acute events that can lead to emergency hospitalization, morbidity, and/or mortality ([0004] of Pahlevan).

Regarding the claim 26, as the claims best understood in light of the 35 USC 112(b) rejection above(in relation to the claim 24), Hinojosa in view of Ebbini teaches all the claimed limitations.
Ebbini further teaches the ultrasound imaging may make use of transmit waveform synthesis (or, more generally, wavefront synthesis) and post-beamforming filtering in the form of matched filtering or regularized inverse filtering. The performance of the system may be improved in one or more ways by coupling the waveform design and the pre- and post-beamforming filtering for detection, estimation, and high (super)-resolution image reconstruction… the Fourier transform (FT) and, in particular, the discrete version of this the transform, the discrete Fourier transform (DFT), to simplify the imaging model and provide a computationally-efficient model for image reconstruction. In one or more embodiments, the use of a sliding eigenvalue (singular) decomposition of the ultrasound echo data at discrete frequencies makes it possible to derive imaging/reconstruction operators with high specificity [0008]. 

Hinojosa in view of Ebbini do not teach the specifics of the first velocity measurement relation to the second velocity measurement.
However, in the same field of endeavor, Pahlevan teaches the embodiments described herein can obtain electrocardiogram (i.e., EKG or ECG), phonocardiogram, and arterial pulse waveforms. These embodiments include an optical sensor for the measurement of the arterial pulse waveform and/or heart sound. Optical detection may be accomplished by a LED or photodiode combination [0009]. the waveform may be obtained through a peripheral instrument such as a wired pulse oximeter. Indeed, the waveform may be acquired through any of microwave, strain-gauge, piezoresistive, capacitive, optical, or acoustic sensors. A combination or multiplexing of sensors may be used. For example, an array of LEDs and detectors camera or photodetectors may be used to analyze the motion of the skins surface. In one embodiment the detector is a phototransistor. In another embodiment, the detector is a photodiode [0012]. Non-invasive transducers such as piezoelectric, capacitive, piezoresistive, optical, acoustic, ultrasound. Similar techniques may be applied to measure physiological wave information that exists at different frequencies such as arterial waves versus phonocardiograms. The signal can be recorded using an optical reflective light sensor [0071]. Representative data optically captured from such movement is shown as by data points 60 in FIG. 12 generating a 600 hemodynamic waveform. As this data may be variously smoothed and processed into a discrete curve [0076]. Data may be smoothed or averaged in connection with a graphical UI [0092]. Additionally, this UI feature allows a balance between accurate point selection of the cardiac cycle while allowing the user a visual reference to larger features of the waveform [0096].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with first velocity measurement is normalized by the second velocity measurement as taught by Pahlevan because there is an urgent need to develop new methods and devices for diagnosing and monitoring CVDs. Diagnosis enables early intervention and remediation. Monitoring is a useful tool in behavior modification and in the prediction and subsequent avoidance of acute events that can lead to emergency hospitalization, morbidity, and/or mortality ([0004] of Pahlevan).

Regarding the claim 31, Hinojosa in view of Ebbini teaches all the claimed limitations except for the transmitted optical signal is reflected from the blood bolus to form the received optical signal.
However, in the same field of endeavor, Pahlevan teaches the embodiments described herein can obtain electrocardiogram (i.e., EKG or ECG), phonocardiogram, and arterial pulse waveforms. These embodiments include an optical sensor for the measurement of the arterial pulse waveform and/or heart sound. Optical detection may be accomplished by a LED or photodiode combination [0009]. A pulse waveform from skin vibration caused by underlying arterial motion, the subject membrane-based sensor arrangement (including a light source and sensor for light reflected from the membrane) is able to detect [0021].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with the transmitted optical signal is reflected from the blood bolus to form the received optical signal as taught by Pahlevan because there is an urgent need to develop new methods and devices for diagnosing and monitoring CVDs. Diagnosis enables early intervention and remediation. Monitoring is a useful tool in behavior modification and in the prediction and subsequent avoidance of acute events that can lead to emergency hospitalization, morbidity, and/or mortality ([0004] of Pahlevan).

Regarding the claim 32, Hinojosa in view of Ebbini teaches all the claimed limitations except for a light emitting diode (LED).
However, in the same field of endeavor, Pahlevan teaches the embodiments described herein can obtain arterial pulse waveforms. These embodiments include an optical sensor for the measurement of the arterial pulse waveform and/or heart sound. Optical detection may be accomplished by a LED or photodiode combination [0009]. A pulse waveform from skin vibration caused by underlying arterial motion, the subject membrane-based sensor arrangement (including a light source and sensor for light reflected from the membrane) is able to detect [0021].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with light emitting diode (LED) as taught by Pahlevan because there is an urgent need to develop new methods and devices for diagnosing and monitoring CVDs. Diagnosis enables early intervention and remediation. Monitoring is a useful tool in behavior modification and in the prediction and subsequent avoidance of acute events that can lead to emergency hospitalization, morbidity, and/or mortality ([0004] of Pahlevan).

Regarding the claim 33, Hinojosa in view of Ebbini teaches all the claimed limitations except for a laser light.
However, in the same field of endeavor, Pahlevan teaches the embodiments described herein can obtain arterial pulse waveforms. These embodiments include an optical sensor for the measurement of the arterial pulse waveform and/or heart sound. Optical detection may be accomplished by a LED or photodiode combination [0009]. a light source (be it an LED, laser [0019]
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with laser light as taught by Pahlevan because there is an urgent need to develop new methods and devices for diagnosing and monitoring CVDs. Diagnosis enables early intervention and remediation. Monitoring is a useful tool in behavior modification and in the prediction and subsequent avoidance of acute events that can lead to emergency hospitalization, morbidity, and/or mortality ([0004] of Pahlevan).

Regarding the claim 34, Hinojosa in view of Ebbini teaches all the claimed limitations except for a photodiode.
However, in the same field of endeavor, Pahlevan teaches the embodiments described herein can obtain arterial pulse waveforms. These embodiments include an optical sensor for the measurement of the arterial pulse waveform and/or heart sound. Optical detection may be accomplished by a LED or photodiode combination [0009]. a light source (be it an LED, laser [0019]
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with photodiode as taught by Pahlevan because there is an urgent need to develop new methods and devices for diagnosing and monitoring CVDs. Diagnosis enables early intervention and remediation. Monitoring is a useful tool in behavior modification and in the prediction and subsequent avoidance of acute events that can lead to emergency hospitalization, morbidity, and/or mortality ([0004] of Pahlevan).

Regarding the claim 48, Hinojosa in view of Ebbini teaches obtaining al the data as outlined above along with all the claimed limitations except for correlation of signals.
However, in the same field of endeavor, Pahlevan teaches the heart sounds may be acquired optically and isolated by amplifying and filtering. The heard sounds may be isolated by high pass filtering the pulse waveform. The filtering may be achieved by mechanical filtering or by the response bandwidth of a transducer as in the case of a microphone [0023]. Signal quality indices are applied to screen the incoming physiological waveforms. These signal quality indices may be based on the timing, span, or shape of the waveform or combinations thereof. These indices may be used to communicate with the user to prompt improved positioning, retaking of data or other (re)action. Likewise, machine learning or neural network type algorithms may be utilized to screen poor waveforms and/or alert the user to properly acquired physiological waveform data [0029].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with signal correlation as taught by Pahlevan because there is an urgent need to develop new methods and devices for diagnosing and monitoring CVDs. Diagnosis enables early intervention and remediation. Monitoring is a useful tool in behavior modification and in the prediction and subsequent avoidance of acute events that can lead to emergency hospitalization, morbidity, and/or mortality ([0004] of Pahlevan).

Regarding the claim 49, Hinojosa in view of Ebbini teaches obtaining al the data as outlined above along with all the claimed limitations except for inputting the obtained data in to a neural network.
However, in the same field of endeavor, Pahlevan teaches  signal quality indices are applied to screen the incoming physiological waveforms. These signal quality indices may be based on the timing, span, or shape of the waveform or combinations thereof. These indices may be used to communicate with the user to prompt improved positioning, retaking of data or other (re)action. Likewise, machine learning or neural network type algorithms may be utilized to screen poor waveforms and/or alert the user to properly acquired physiological waveform data [0029].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with neural network as taught by Pahlevan because there is an urgent need to develop new methods and devices for diagnosing and monitoring CVDs. Diagnosis enables early intervention and remediation. Monitoring is a useful tool in behavior modification and in the prediction and subsequent avoidance of acute events that can lead to emergency hospitalization, morbidity, and/or mortality ([0004] of Pahlevan).

Claims 38-39 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Hinojosa in view of Ebbini as applied claim 24 above and further in view of Cannon et al (US 20100286527, hereinafter “Cannon”).
Regarding the claims 38 and 39, as the claims best understood in light of the 35 USC 112(b) rejection above (in relation to the claim 24), Hinojosa in view of Ebbini teaches all the claimed limitations as outlined above.
If one still argues the above teachings of the second received ultrasonic imaging signal is normalized by the first received ultrasonic imaging signal or vice versa.
Cannon, who is in the same field of endeavor, teaches as shown in FIG. 7 each transducer is selectable in some way. Transducer 1 700 with N elements and Transducer 2 702 with M elements are represented When the probe is in operation, in this exemplary embodiment, the data collected by the selected transducer is transmitted to a 2-to-1 multiplexer 704 prior to being relayed to the Data Acquisition 706 circuit within the probe. The Data Acquisition 706 component prepares the data signal for transmission and relays the data signal to the Wireless Interface 712 component. The data is then transmitted over a wireless channel to the main unit of the ultrasound system [0079]. A simple method of temporal filtering may involve averaging neighboring frames. An example of the recursive version of a moving-average filter is described as follows where X(n) is the input frame acquired at time n, Y(n) is the corresponding output frame, and k is a frame delay factor that sets the size of the averaging window [0056].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with second received ultrasonic imaging signal is normalized by the first received ultrasonic imaging signal or vice versa as taught by Cannon because users often require several different transducers to cover a variety of imaging applications which this invention can improve sensitivity due to the lower attenuation at lower frequencies, although at the expense of both axial and lateral resolution ([0003] of Cannon).
Regarding the claim 44, Hinojosa in view of Ebbini teaches all the claimed limitation.
Specifically, Ebbini teaches several distinct codes are transmitted simultaneously with single receive beamforming of echoes from the region of interest [0120].
Further, Cannon, who is in the same field of endeavor, teaches FIG. 5B illustrates providing a series of transmit pulses each to an individual transducer at substantially the same time [0073].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with signals being transmitted simultaneously as taught by Cannon because users often require several different transducers to cover a variety of imaging applications which this invention can improve sensitivity due to the lower attenuation at lower frequencies, although at the expense of both axial and lateral resolution ([0003] of Cannon).

Regarding the claims 45 and 46, Hinojosa in view of Ebbini teaches all the claimed limitation.
Specifically, Ebbini teaches generating the waveform may include selecting one or more imaging frequencies within a transducer apparatus bandwidth (e.g., each of the one or more imaging frequencies may be a carrier of a pulse to be transmitted having a finite bandwidth within the transducer bandwidth and having a time duration, such discrete frequencies being carriers of the finite bandwidth pulses) and generating element frequency components for each of the one or more imaging frequencies to form at least a part of the waveform to be applied to the ultrasound transducer element [0014].

Further, Cannon, who is in the same field of endeavor, teaches 
FIG. 6A, illustrates an exemplary combination of linear 608 and curvilinear array 601 transducers. The linear array 608 may, for example, have a higher center frequency for near-field vascular imaging while the curved array 601 may be a lower frequency transducer designed for deeper abdominal imaging. [0077].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with signals having different frequencies as taught by Cannon because users often require several different transducers to cover a variety of imaging applications which this invention can improve sensitivity due to the lower attenuation at lower frequencies, although at the expense of both axial and lateral resolution ([0003] of Cannon).

Claims 47 is rejected under 35 U.S.C. 103 as being unpatentable over Hinojosa in view of Ebbini as applied claim 24 above and further in view of
Regarding the claim 47, Hinojosa in view of Ebbini teaches all the limitations of the claim except for interference circuit.
However, in the same field of endeavor, Unver teaches by separating the acoustic transducer 630 from the acoustic sensor 640 within separate bells, there may be a reduction in interference from the acoustic transducer 630 signal and the acoustics received by the acoustic sensor 640 [0121]. FIG. 7 is a bottom view illustrating yet another chest-piece 700 which includes an acoustic sensor 740 located in a sensing cavity 710 combined with an acoustic transducer 730 located in an attached auxiliary cavity 750. Cavities 710, 750 function as independent acoustic chambers to minimize cross-interference between transducer 730 and sensor 740 [0123].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with interference circuit as taught by Unver because it would help to minimize interference with the Stethoscope 120 microphone ([0098] of Unver).

 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERKAN AKAR/           Primary Examiner, Art Unit 3793